Citation Nr: 1126971	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-02 118	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to August 31, 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO)(that denied the 4 service connection claims and also denied service connection for the right foot disability).  An interim (March 2007) rating decision granted service connection for right foot plantar fasciitis, rated 0 percent, effective April 18, 2003 (the date of the claim).  The Veteran appealed the rating assigned, and a June 2009 rating decision increased the rating to 10 percent, also effective April 18, 2003.  In March 2011, the Board received the Veteran's request to cancel an  April 2011 hearing before the Board, scheduled at his request.

The  issues of entitlement to service connection for left foot and left knee disabilities have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for any appropriate action.  

The matter of service connection for a psychiatric disability is REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Diabetes mellitus and hypertension were not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that either of these disabilities is related to an event, injury, or disease in service. 

2.  A chronic right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first postservice year; and the Veteran's current right knee disability is not shown to be related to his active service, to include the complaints noted therein.
3.  At no time since the award of service connection is the Veteran's right foot plantar fasciitis shown to have been manifested by symptoms or impairment that may reasonably be characterized as more severe than moderate foot injury.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, hypertension, and a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  A rating in excess of 10 percent for right foot plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5284 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete  application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  June 2003 and June 2004 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2008 notified the Veteran of rating and effective date criteria (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)).  The claims were readjudicated after all critical notice was given.  See August 2009 supplemental statement of the case (SSOC).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

A June 2009 SOC properly provided the Veteran notice on the "downstream" issue of an increased initial rating for right foot plantar fasciitis, and the matter was readjudicated after the Veteran had opportunity to respond.  See August 2009 SSOC.  He has not alleged prejudice from a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file, and all available pertinent medical evidence identified by the Veteran has been secured.  Notably, the RO arranged for an exhaustive search for additional STRs (an April 1991 report of a retention physical is associated with the file).  The Veteran was afforded VA examinations for his right foot and right knee in February 2006, October 2007, and January 2010.  The examination reports are adequate for rating purposes as they reflect that the record was review, and that the reported history of the Veteran was considered, show that thorough examinations of the Veteran were conducted, and include an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that examinations to assess the Veteran's hypertension and diabetes (i.e., for nexus to service) are not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court explained that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.  Here, there is no evidence (or allegation) that diabetes or hypertension was manifested in service (the Veteran's April 2003 claim indicates they began April 1, 1991, i.e., following discharge from service), and no evidence that these diseases might be related to service.  Consequently, even the "low threshold" standard of McLendon is not met.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection:

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active  service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after  discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus, hypertension, and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for diabetes mellitus, hypertension, and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

On February 1987service enlistment examination the Veteran's endocrine system, heart, vascular system, lower extremities and blood pressure (110/70) were normal.  His STRs include an October 1987 record that notes he was seen for right knee pain.  Physical examination of the right knee was unremarkable.  The assessment was flexor tendonitis, right knee.  He was treated with medications and heat and was instructed to return to the clinic as needed.  There is no report of follow-up.  An August 1990 record notes that the Veteran declined a service separation physical examination.  

On April 1991 quadrennial physical examination for the United States Army Reserves, the Veteran's blood pressure was 120/80; his endocrine system and right lower extremity were normal on clinical evaluation.  Urinalysis was negative for sugar.  The Veteran stated "I'm presently in good health".

Postservice private treatment records from November 1997 to October 2003 show; treatment for diabetes beginning in May 2000; and borderline hypertension beginning in June 2000.  An April 2002 record shows the Veteran was evaluated for right knee pain, of 1 week's duration; an X-ray report  notes "there is an irregularity in the upper pole of the patella that appears to be congenital abnormality of bipartite patella."

In a May 2003 statement, the Veteran stated, in part:

"I was not given a physical/dental exam prior to leaving the Army, therefore, [by] not given a physical prior to my ETS date the following medical conditions would have been detected and treated in a[n] earlier time frame."  

His list included diabetes and hypertension.

In a June 2003 statement, the Veteran's wife reiterated his contentions that his current disabilities are related to his military service.

On January 2010 VA examination, the Veteran reported intermittent right knee pain with good response from Advil.  Physical examination revealed tenderness; crepitation; and normal right knee range of motion.  An X-ray revealed:

"Bipartite appearance of the right patella with lucency through the superior lateral portion.  Findings suggest prior fracture of the patella without significant displacement.  A congenital anomaly can also have this appearance.  There are no joint effusions to suggest acute bony abnormality." 

The examiner opined, in part:

"[the Veteran's current right knee disability] Is not caused by or a result of in-service . .. . Most bipartite patellae are asymptomatic and observed on as an incidental finding when the knee is radiographed for other reasons.  Although bipartite patella is usually asymptomatic, it can become painful in subjects following overuse or injury.  Most of the patients with painful bipartite patella respond relatively well to nonsurgical treatment.  When the pain is persistent and resistant to those conservative treatments, a certain type of surgical procedures can be applied.  [The Veteran] was evaluated in 1987 and served through 1995 with one complaint found of the right knee during the first six weeks of active duty.  His record is otherwise silent for this complaint.  Further review of record is silent for knee issue through separation of service 1995.  This explains that most likely 1987 was an overuse issue acclimatization to active duty.  At some point post service he developed a painful right knee congenital bipartite patella.  Usually the bipartite is not a symptomatic issue but can become painful where surgical removal may be required.  His exam today is specific for quadriceps tendonitis which is most likely sequeala of the bipartite patella which is probably associated with some post service issue trauma repeat trauma or injury unknown to me.  Based on a superiority in weight, power, importance, or strength of evidence I find no treatment for the conditions described above post service that would indicate the 1987 event as permanent aggravated but actually exacerbation: temporary worsening of a pre-existing condition and most likely with age and employment or body habitus natural progression."

Reasons and Bases- Diabetes and hypertension :

It is not in dispute that the Veteran has diabetes mellitus and hypertension .  However, such disabilities were not manifested in service.  The Board notes that the Veteran did not have a service separation physical examination (because he waived such examination), and appears to be alleging that had he had one such diseases would have been discovered.  This argument is without merit.  In April 1991 (after the April 1, 1991 date he provides as when the disabilities began) the Veteran was afforded a quadrennial examination for retention in the Army Reserves.  At that time his blood pressure was normal; urinalysis (for sugar) was normal, and endocrine evaluation was normal.  The Veteran indicated he was in good health, contraindicating the allegation that an examination the prior year would have uncovered these claimed disease.  The initial mention of postservice treatment for hypertension and diabetes (in private treatment records) is in 2000 (about 10 years postservice).  Accordingly, service connection for diabetes and hypertension on the basis that they became manifest in service (and persisted) or on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.

In light of the foregoing, to establish service connection for his diabetes and hypertension the Veteran must affirmatively show, by competent (medical-as nexus between such diseases and service in the absence of manifestation in service and/or continuity is a medical question, beyond lay observation) evidence, that they are related to disease, injury, or event in service.  He has not presented any such evidence (nor identified any evidence for VA to secure).  The lengthy (approximately 10 year) interval between service and the initial postservice clinical manifestation of diabetes and hypertension is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  While the Veteran asserts there is a nexus between these claimed disabilities and his service, he provides no reasoning in support of this allegation, and no citations to supporting medical texts or treatises or supporting clinical data.  The unsupported allegations have no probative value in this matter.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims, and that they must be denied.

Right knee disability:

It is not in dispute that the Veteran now has a right knee disability.  Likewise, it is not in dispute that he was seen for right knee complaints (tendonitis) in service.  What he must still show to establish service connection for the current right knee disability is that it is related to the tendonitis in service, or is somehow otherwise etiologically related to service.  

The Board notes that the right knee tendonitis in service apparently resolved.  While, as noted, the Veteran was not afforded a service separation examination, an April 1991 (approximately 8 months postservice) quadrennial examination found the lower extremities normal on clinical evaluation, and no pertinent complaints reported in the history completed by the Veteran.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service and persisted is not warranted.  As there is no evidence that arthritis of the right knee was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's current right knee disability is competent evidence that relates such disability to his service/the complaint noted therein.  That is a medical question.

The competent (medical) evidence in the matter of a nexus between the Veteran's current right knee disability and his complaint in service consists of the opinion in the report of the January 2010 VA examination.  The examiner opined, in essence, that the Veteran's current right knee disability (bipartite patella/quadriceps tendonitis) is unrelated to his service, and specifically the single documented episode of right knee complaint in service.  The examiner explained that the specific problem found on examination, quadriceps tendonitis , was most likely a sequeala of bipartite patella and most likely associated with some postservice unidentified trauma or injury.  The examiner identified further more-likely nonservice-related contributing factors for the current right knee disability, to include age, employment body habitus and natural progression.  The examiner also explained that the one in-service incident [of knee complain] in 1987 was not a permanent aggravation but was in fact a temporary worsening of a pre-existing condition (bipartite patella, which was not noted on enlistment examination, but is well known to be a congenital abnormality).  [Notably, congenital or developmental defects, without superimposed pathology are not diseases within the meaning of applicable legislation providing compensation benefits.  See 38 C.F.R. § 3.303(c).]  This explanation is supported by/consistent with the contemporaneous clinical data.  The examiner is a medical professional, whose competence to offer an opinion in the matter has not been questioned; hence, the opinion is probative evidence.  As it includes an adequate explanation of rationale which points to supporting clinical data , and there is no competent (medical opinion) evidence to the contrary, it is persuasive.  

The Veteran's own statements relating his current disabilities to military service, are not competent evidence in the matter of a nexus between his current right knee disability and his service.  The matter of a nexus between the current right disability and a remote (inservice) complaint is, in the absence of continuity of symptoms, a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has no medical expertise, and does not support his allegation by citation to medical texts or treatises.

Increased rating:

Disability ratings are determined by application of a  schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has not assigned staged ratings; as will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a higher than 10 percent rating for plantar fasciitis were met.  Consequently, "staged ratings" are not warranted. 

A June 2004 rating decision originally denied service connection for plantar fasciitis as not shown to be related to service.

On February 2006 VA podiatry examination, the examiner noted that there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness, and opined that the Veteran exhibit moderate bilateral foot disability.  There was no pain with range of motion or manipulation of either foot.  The Veteran had normal form and function of tibialis posterior and tendo Achilles; gait was normal; walking was normal; weight bearing was normal.  There was tenderness to palpation in the course of the medial band of the plantar fascia and the sole of the right foot without swelling or deformity.  There was no painful motion, edema, weakness or instability.  Plantar fasciitis of the right foot was diagnosed.

On October 2007 VA podiatry examination, the Veteran reported that his right foot symptoms had worsened over the past year, to include more swelling and soreness in the right foot.  The examiner noted that clinical examination was essentially unchanged from the February 2006 VA examination.

The Veteran's right foot plantar fasciitis is rated under Code 5284, which provides for rating impairment resulting from other foot injuries.  Moderate foot injury warrants a 10 percent rating.  The next higher (20 percent) rating requires moderately severe foot injury.  The maximum, 30 percent,  rating requires severe foot injury.  38 C.F.R. § 4.71a, Note following Code 5284.

At no time during the appeal period is the Veteran's right plantar fasciitis shown to have been manifested by symptoms productive of more than moderate foot disability.  of the right foot been reported.  Nor has a moderately severe foot injury of the right foot been demonstrated at any time so as would warrant a higher rating under Code 5284.  Comparing the two foot examinations in the record, the Board notes that despite the Veteran's complaints of increasing disability, the examiner on the latter examination (in 2007) indicated the findings on clinical evaluation were essentially unchanged from the prior (February 2006 evaluation).  As those findings included no relevant pain, weakness, fatigability, problematic motion, edema, instability, or tenderness, but normal gait, walking, weight-bearing, disability consistent with more than moderate foot injury is not shown.  

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Comparing the manifestations of the Veteran's right foot plantar fasciitis and the associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Significantly, the Veteran does not point to findings that suggest disability greater than moderate foot injury.  Therefore, referral for consideration of an extraschedular rating is not necessary.  

Finally, as the record shows that the Veteran is employed (see January 2010 VA evaluation report), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for hypertension is denied.

Service connection for a right knee disability is denied.

A rating in excess of 10 percent for right foot plantar fasciitis is denied.


REMAND

In a July 2003 21-4142, the Veteran identified/provided releases for July 1997 to January 1998 treatment records from J. W., M.D.  In a September 2003 letter Dr. J. W. responded that there were no records available for the period July 1997 through January 1998.  In a June 2004 statement, the Veteran indicated that he began seeing psychiatrist J.W., M.D. in 1990 and stopped seeing him in 1993.  He submitted a signed 21-4142 with Dr. J.W.'s address and listed "1990" as the dates of treatment for anxiety/depression.  In an August 2004 statement, the Veteran stated "I notice that that records were not obtained from Dr. W. who treated me for depression and anxiety back in the early 1990s." As there is no indication that the RO sought 1990 records from Dr. J.W. (and because he identifies such records as pertinent to his claim of service connection for a psychiatric disability) those records must be sought.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with an original claim is not furnished within one year of the request, the claim will be considered abandoned.  He is further advised that if VA is unable to secure private records of his reported treatment, it is ultimately his responsibility to ensure that such records are received.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to provide an updated release for records of 1990 to 1993 treatment he received for his anxiety/depression from  Dr. J. W..  The RO should review additional records received, and arrange for any further development suggested (e.g. a VA psychiatric evaluation, if necessary).

2. The RO should then re-adjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


